El Juez Asociado .Señor Aldrey,
emitió la opinión del tribunal.
La apelante es una corporación organizada en el Estado de Nueva York que hace negocios en esta Isla explotando un ferrocarril para el transporte de pasajeros y de carga y habiendo sido demandada en el distrito- judicial de Agua-*439dilla para que indemnice los daños y perjuicios por el daño que el demandante alega le causó a un automóvil de su pro-piedad al cliocar con uno de sus trenes en el distrito de' Agua-dilla, solicitó el traslado del pleito a la Corte de Distrito, Segundo Distrito, de San Juan, fundándose en que aquí debe tramitarse el pleito por ser donde tiene su oficina principal.
Esa cuestión lia sido resuelta por nosotros en varias oca-siones y considerada detenidamente en el caso de Del Río v. Sucesión Cancel y otros, 33 D.P.R. 9, en el que Paciendo una revisión de nuestras anteriores decisiones y de otras de diversos Estados de los Estados Unidos, liemos decla-rado, según el resumen que de ella se lia Pecho, que una corporación extranjera carece de residencia en Puerto Rico y que el mero hecho de que tenga su oficina principal en San Juan no le da derecho por razón de residencia a solici-tar el traslado del pleito a San Juan, doctrina que es apli-cable al caso presente.
Alega el apelante que según el Código de Comercio tiene el carácter de comerciante por dedicarse a la explotación de un ferrocarril y que siendo San Juan el centro de sus negocios es su residencia legal y tiene derecho a ser deman-dado en San Juan, de acuerdo con el artículo 78 del Código de Enjuiciamiento Civil, pero nos bastará decir que aunque, se dedique al comercio en Puerto Rico su residencia legal no está en San Juan sino en el Estado de Nueva York, se-gún se dice en el caso antes citado.

La resolución apelada debe ser confirmada.